Citation Nr: 1808318	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability to include as due to exposure to herbicide agents or as secondary to his service-connected prostate cancer.

2.  Entitlement to service connection for hypertension to include as due to exposure to herbicide agents or as secondary to his service-connected prostate cancer.

3.  Entitlement to service connection for kidney disease to include as due to exposure to herbicide agents or as secondary to his service-connected prostate cancer.

4.  Entitlement to service connection for arthritis of the hands to include as due to exposure to herbicide agents or as secondary to his service-connected prostate cancer and/or sarcoidosis. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified a hearing before a Veterans Law Judge (VLJ) in July 2015 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claims.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By a February 2017 letter, the Veteran was given an opportunity to request another hearing.  The Veteran responded that he did not want another Board hearing. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in November 2015 for the Veteran to receive VA examinations for his hypertension, heart disease, and kidney disease.  In addition, the AOJ was directed to add all outstanding VA treatment records to the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in April 2016 with an addendum added in June 2016.  The Veteran's VA treatment records were associated with the file.  This case was also remanded by the Board in May 2017 for an additional VA examination; the Board found the April 2016 VA examination and June 2016 addendum opinion were inadequate because the VA examiner did not fully consider the evidence of record.  In compliance with the remand directives, the Veteran underwent a VA examination in May 2017.  Therefore, the AOJ substantially complied with the Board's remand directives.  

A claim for service connection for sarcoidosis was remanded by the Board.  This claim was granted in a November 2017 rating decision and as such is no longer on appeal. 


FINDINGS OF FACT

1.  The preponderance of evidence reflects the Veteran's heart disability was caused or aggravated by his service-connected sarcoidosis. 

2.  The preponderance of evidence reflects that the Veteran does not have hypertension due to any incident of his active duty service or that was caused by or aggravated by a service-connected disability. 

3.  The preponderance of evidence reflects that the Veteran does not have kidney disease due to any incident of his active duty service or that was caused by or aggravated by a service-connected disability.

4.  The preponderance of evidence reflects that the Veteran does not have bilateral hand arthritis due to any incident of his active duty service or that was caused by or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's heart disability is proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The Veteran's hypertension was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The Veteran's kidney disease was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The Veteran's bilateral hand arthritis was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Given the granting service connection for a heart disability, any further development or notification action pursuant to VA's duty to notify and assist would not avail the Veteran.  See 38 U.S.C. §§ 5103, 5103A, (2012).

For the other issues on appeal, with regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

With regard to the duty to assist, VA opinions adequate for adjudication purposes were provided to the Veteran in connection with his claims in May 2017.  The opinions was adequate because they were based on a description of the Veteran's pertinent medical history and theories of entitlement, and a review of the claims file.  The examiner also provided a rationale for the opinions.  Barr, 21 Vet. App. 303; Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In its prior remand, the Board found that the April 2016 VA examination and June 2016 addendum opinion were inadequate and therefore they are not probative evidence in this case with regard to nexus.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), including, hypertension and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101(3), 1112(a)(1) (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).    

The nexus requirement may alternatively be satisfied if the Veteran was exposed to an herbicide agent in service and has a disease that is presumed to be associated with herbicide exposure.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

The Board concludes the Veteran's DD-214 show the Veteran served on the ground in Vietnam during the applicable time period.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicide agents. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Heart Disability

The Veteran's VA treatment record in November 2010 documented that his echocardiogram showed findings consistent with hypertensive heart disease.  The Veteran received a VA examination in March 2011 where the Veteran stated that he had ischemic heart disease and chronic sensation of tightness in his chest.  However, the VA examiner found there was no evidence of a diagnosis of ischemic heart disease or hypertension.  Similarly, at a June 2011 VA examination the VA examiner noted there was no diagnosis of ischemic heart disease.  

In a May 2017 opinion, a VA examiner noted that it was as least as likely as not that the Veteran had non-ischemic heart arrhythmia related to his service-connected sarcoidosis.  This opinion provides probative evidence in favor of the Veteran's claim.  

The Board finds the evidence of record shows the Veteran's heart disability is related to his service-connected sarcoidosis.  While the Board acknowledges the May 2017 VA examiner stated the Veteran needed confirmatory tests, the VA examiner still concluded that his non-ischemic heart arrhythmia was related to his sarcoidosis.  Thus, the Board concludes the preponderance of the evidence is for the Veteran's claim and finds that service connection is warranted on a secondary basis.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Hypertension

The Veteran was diagnosed with hypertension in the 1990s.  The evidence of record contains his multiple treatment records for his hypertension.  The Board notes however his March 2011 VA examination documents that there was no evidence of hypertension. 

The Veteran's next VA examination in April 2016 correctly identified that the Veteran's diagnosis went back to the 1990s.  However, in the June 2016 VA addendum opinion the VA examiner concluded the Veteran's hypertension was not related to service because his diagnosis occurred many years after service.  Furthermore, the VA examiner noted it was not related to his Agent Orange exposure as hypertension was not on the list for presumptive exposure.  The etiology opinion with regard to herbicide agent exposure is inadequate.  

The National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

In a May 2017 VA opinion, the examiner, however, noted that the findings only noted limited or suggestive evidence of association.  Additionally, the examiner noted that the report also stated "contradictory results from other studies, biases, or other confounding factors limited the certainty of evidence."  The examiner acknowledged the literature submitted by the Veteran but ultimately concluded that there was insufficient evidence to link the Veteran's in-service herbicide agent exposure to his development of hypertension 20 years later.  Rather, the VA examiner noted the Veteran had a family history of hypertension, which is more likely related to his subsequent development of hypertension.  The examiner specifically stated that it was "more likely than not" that his hypertension was related to his other risk factors, including his family history.  The May 2017 opinion provides probative evidence against a finding that hypertension is directly due to herbicide agent exposure.  

The Board also notes the Veteran's lay statements of record linking his hypertension to his Agent Orange exposure.  Additionally, at this Board hearing he noted that he found out about his kidney issues at the same time as his hypertension and as such they may be related. 

The Board finds the preponderance of the probative evidence is against the Veteran's claim for service connection.  First, the Board acknowledges that hypertension is afforded a presumption of service connection as it is listed as one of the chronic diseases.  38 U.S.C. §§ 1101(3), 1112(a)(1) (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).  However, the probative evidence of record shows that he did not develop it within the applicable 1 year period.  The Veteran was diagnosed with hypertension in the 1990s, 20 years after service.  Thus, the Board finds presumptive service connection as a chronic disease is not warranted.  

Second, the Board finds that service connection due to herbicide agent exposure is also not warranted.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e).  Although the Veteran is presumed to have been exposed to herbicide agents, hypertension is not one of the diseases and conditions presumptively associated with herbicide exposure.  Additionally, service connection on a direct basis, to include as directly due to herbicide exposure is not warranted.  The Board assigns the May 2017 VA examiner's opinion high probative weight as the VA examiner considered the NAS findings and additionally literature submitted by the Veteran in coming to a conclusion.  

The Board also considers the Veteran's lay statements concerning the relationship of his hypertension to herbicide agent exposure or his kidney disease.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, determining the etiology of his hypertension, falls outside the realm of common knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's hypertension requires medical inquiry into biological processes, pathology, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  Further, the Board finds the Veteran's lay assertion that his hypertension is due to his kidney disease is not probative because kidney disease is not service connected.  .

Therefore, the Board finds as the evidence is not in relative equipoise and the preponderance of the evidence is against the claim, the Veteran's claim for service connection for hypertension is denied.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  

C.  Kidney Disease

The Veteran's VA treatment records document his treatment for kidney disease.  At his April 2016 VA examination, the examiner noted the Veteran developed renal disease in 2000.  In the June 2016 VA addendum opinion, the examiner similarly noted that his kidney disease was diagnosed long after service and not on the presumed list of diseases related to herbicide agent exposure.  The VA examiner also concluded that the Veteran's kidney disease was a well-known complication of poorly controlled hypertension and as such was the likely cause of his diagnosis.  As noted above, the Board found the examination and opinion inadequate and therefore they are not probative evidence.  
 
In May 2017, a VA examiner opined the Veteran's kidney disease was not related to his herbicide agent exposure.  The VA examiner noted the Veteran's kidney disease began long after his exposure and there was no evidence to support that his kidney disease was caused by herbicide exposure or any other condition incurred in service.  The examiner explained that the Veteran's longstanding hypertension commonly results in chronic kidney disease.  The VA examiner also noted the Veteran's prostate cancer diagnosis and subsequent treatment did not cause or aggravate his kidney disease.  The May 2017 VA examiner opined that it was far more likely the Veteran's chronic kidney disease was due to his longstanding hypertension.  

The Board concludes service connection for kidney disease is not warranted.  As noted by the medical evidence the Veteran's kidney disease began many years after service and is more likely related to his non-service-connected hypertension.  The Board assigns high probative weight to the findings of the May 2017 examiner.  Though the Board considers the Veteran's lay statements, as noted previously the Veteran lacks the requisite knowledge to provide an etiological opinion in this case.  Accordingly, the Veteran's lay statements are afforded low probative weight.  Furthermore, his assertion was investigated by a competent medical professional and found to be not supportable.  Therefore, the Board concludes the preponderance of probative evidence is against the Veteran's claim and service connection for kidney disease is denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

D.  Bilateral Hand Arthritis 

The Veteran received a VA examination on April 2016 for his bilateral hand arthritis.  The VA examiner noted he had joint pains in both hands requiring medication.  The VA examiner noted that his arthritis was consistent with DJD and needed injections.

In several lay statements the Veteran stated that his bilateral hand arthritis could be due to his heart disability because he was diagnosed with both conditions at the same time.  Furthermore, at his Board hearing the Veteran stated it could be due to his herbicide agent exposure or to his in-service injury to his right thumb which needed stiches.  The Veteran also stated at the Board hearing that his bilateral arthritis may be due to his sarcoidosis or prostate cancer. 

The May 2017 VA examiner addressed the Veteran's contentions.  The VA examiner concluded his arthritis was not due to his herbicide agent exposure.  The Veteran has osteoarthritis which occurs when cartilage deteriorates in the joints and herbicide agents are not an established risk factor for the development of osteoarthritis.  The examiner stated that risk factors for osteoarthritis were joint injuries, repetitive stress, genetics, and age.  

The VA examiner similarly concluded the Veteran's arthritis was not due to his sarcoidosis, including the use of steroids for its treatment.  The examiner explained that osteoarthritis is not associated with sarcoidosis or with the type of chronic steroid use related to his treatment for sarcoidosis.  The examiner noted that there was no documentation of "osseous sarcoidosis."  The examiner then noted that steroids are not a cause of osteoarthritis, and that the Veteran instead had osteoporosis due to steroid use.  

The examiner also considered the Veteran's in-service right hand injury and concluded that as there was no indication the Veteran had bone trauma, it was less likely than not that his osteoarthritis was due to his unilateral hand laceration in service.  

Last, the VA examiner stated there was no evidence or literature to support that prostate cancer or treatment would cause osteoarthritis or permanently worsen it beyond its natural progression.

In coming to its findings, the Board considers the medical evidence of record and assigns the May 2017 opinion high probative weight.  The May 2017 VA examiner considered each of the Veteran's lay contentions in coming to a conclusion.  The findings of the examiner are more probative than the Veteran's lay assertions.  Because the Veteran lacks the necessary training, skills, and expertise to provide an etiological opinion for his arthritis, the Board assigns his lay statements low probative weight.  His assertions were investigated by a competent medical professional and found to be not supportable.  The Board finds the probative medical evidence of record outweighs the Veteran's lay statements and service connection for bilateral hand arthritis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  


ORDER

Service connection for a heart disability is granted.

Service connection for hypertension is denied.

Service connection for kidney disease is denied.

Service connection for bilateral hand arthritis is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


